ON PETITION FOR REHEARING
For the reasons stated below, the Secretary’s petition for rehearing is denied.
The Secretary contends that our decision, “by its own terms, directly violates a host of black letter rules of statutory construction which the Supreme Court has unequivocally reaffirmed in no less than five different cases decided within the past year.” Upon review, we conclude that the Secretary mistakes grey for black, as the cases which he cites — first brought to our attention now on petition for rehearing — do not dictate a contrary result than the one we have reached. Indeed, they are inapposite.
Relying primarily on Union Bank v. Wolas, — U.S. -, 112 S.Ct. 527, 116 L.Ed.2d 514 (1991); Ardestani v. INS, — U.S. -, 112 S.Ct. 515, 116 L.Ed.2d 496 (December 10, 1991); Toibb v. Radloff, — U.S.-, 111 S.Ct. 2197, 115 L.Ed.2d 145 (1991); and West Virginia University Hospitals, Inc. v. Casey, — U.S. -, 111 S.Ct. 1138, 113 L.Ed.2d 68 (1991), the Secretary argues that we are limited to the plain language of OBRA ’86 in giving the Medicaid Act its proper construction. As we explicitly stated in our opinion, were this an ordinary case of statutory construction, we would agree. See op. at 1215 (“In the usual case, where the language of the statute is clear, that is the end of the analysis.”). However, this is not, by any means, an ordinary case.
We have found no decisions, including those relied upon by the Secretary, which hold that the plain meaning of a statute invariably controls its construction — regardless of the self-defeating and harmful consequences that would ensue. To the contrary, the Secretary concedes, as he must, see Secretary’s Petition for Rehearing at 6, that a statute’s “plain meaning” is not an absolute command to be blindly followed in every case.
In Ardestani v. INS, 112 S.Ct. at 520, cited by the Secretary, the Supreme Court recently characterized the plain meaning rule as a “ ‘strong presumption,’ ” stating: “The ‘strong presumption’ that the plain language of the statute expresses congressional intent is rebutted only in ‘rare and exceptional circumstances,’ ... when a contrary legislative intent is clearly expressed.” Id. (citations omitted). See also, United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 242, 109 S.Ct. 1026, 1031, 103 L.Ed.2d 290 (1989) (“The plain meaning of legislation should be conclusive, except in the ‘rare cases [in which] the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters’ ”) (quoting, Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571, 102 S.Ct. 3245, 3250, 73 L.Ed.2d 973 (1982)); INS v. Cardoza-Fonseca, 480 U.S. 421, 432, n. 12, 107 S.Ct. 1207, 1213, n. 12, 94 L.Ed.2d 434 (1987) (“we look to the legislative history to determine only whether there is ‘clearly expressed legislative intention’ contrary to that language, which would require us to question the strong presumption that Congress expresses its intent through the language it chooses”); Rubin v. United States, 449 U.S. 424, 430, 101 S.Ct. 698, 701, 66 L.Ed.2d 633 (1981) (“When we find the terms of a statute unambiguous, judicial inquiry is complete, except ‘in “rare and exceptional circumstances.” ’ ”) (quoting, TVA v. Hill, 437 U.S. 153, 187, n. 33, *122298 S.Ct. 2279, 2298, n. 33, 57 L.Ed.2d 117 (1978)). Thus, in a particular case, where “rare and exceptional” circumstances exist, the plain language of a statute may not be controlling.
Similarly, in Union Bank v. Wolas, 112 S.Ct. at 530, the Court remarked that “[g]iven the clarity of the statutory text, respondent’s burden of persuading us that Congress intended to create or preserve a special rule for long-term debt is exceptionally heavy.” Id. (emphasis added). We note that where there is a burden there is a possibility, however slim, of moving a court to consider legislative history. Thus, we do not read Union Bank to prohibit a court from ever looking beyond the text of the statute when construing its unambiguous language.
Indeed, in Union Bank, the Court did not reflexively adhere to the plain meaning of the challenged provision in the 1978 Bankruptcy Code. Instead, the Court examined the legislative history to see if it exhibited a manifest intent contrary to the Code’s actual language. Upon review, the Court found that Congress had thoughtfully considered the full range of the implications that would stem from its actions and, therefore, the statute’s clear language governed its interpretation. “[T]he fact that Congress carefully reexamined and entirely rewrote the preference provision in 1978 supported] the conclusion that the text of § 547(c)(2) as enacted reflects the deliberate choice of Congress.” Id., op. at 532. However, as we discuss at some length in our opinion, see op. at 1215-1218, we are convinced that Congress did not similarly have a comprehensive view of the relevant statutory scheme when it passed the blanket alienage restriction of OBRA ’86.
In Toibb v. Radloff, supra, the Court cited as one of its reasons for refusing to look behind the clear terms contained in Chapter 11 of the Bankruptcy Code the “scant history on th[e] precise issue,” which did “not suggest a ‘clearly expressed legislative inten[t] ... contrary ... ’ to the plain language of § 109(d).” Id., Ill S.Ct. at 2200. The difference between Toibb and the present case, on this point, could not be greater. Here, the legislative history is abundant, and leads inexorably to the conclusion “that Congress has over the years unequivocally expressed its intent to continue to expand access to pre-natal care.” Op. at 1219. This expression of congressional intent, as it pertains to newborns who will be United States citizens at birth, directly conflicts with the plain language of OBRA ’86, and thus warrants further inquiry into the statute’s meaning.
Furthermore, Toibb suggests appropriately that where enforcement of a statute’s unambiguous language would inflict an apparently uncontemplated harm upon a legally protected class, recourse to the legislative history may be had in determining the statute’s true goal. The Court stated: “Absent some showing of harm to the creditors of a nonbusiness debtor allowed to reorganize under Chapter 11, we see nothing in the allocation of ‘burdens’ and benefits of Chapter 11 that warrants an inference that Congress intended to exclude a consumer debtor from its coverage.” Id., Ill S.Ct. at 2201. Given Congress’ avowed commitment to providing funds for prenatal care, its stated concern for the healthy development of fetuses, and the eongres-sionally recognized magnitude of harm that will be inflicted on fetuses by depriving them of prenatal care—in this case, harm to children virtually all of whom will become United States citizens and thereby eligible to receive Medicaid—we think Toibb supports our method of statutory construction.
Finally, we find West Virginia Hospitals, Inc. v. Casey, supra, wholly distinguishable. In that case, the Court reversed an award of expert witness fees granted pursuant to 42 U.S.C. § 1988, since the statute merely allowed for a prevailing party to recoup “a reasonable attorney’s fee.” The Court rejected the argument that because Congress had passed and amended other fee shifting statutes to include expert fees after the passage of § 1988, the plain language of § 1988 should be judicially expanded to cover “expert fees.” The argument continued that since “Congress simply forgot” to address § 1988’s initial failure to provide for expert *1223fees, it is the court’s “duty to ask how they would have decided had they actually considered the question.” Id., Ill S.Ct. at 1148.
The Court condemned this line of reasoning as judicial “usurpation” of legislative prerogative. Id. It stated:
Where what is at issue is not a contradictory disposition within the same enactment, but merely a difference between the more parsimonious policy of an earlier enactment and the more generous policy of a later one, there is no more basis for saying that the earlier Congress forgot than for saying that the earlier Congress felt differently. In such circumstances, the attribution of forgetfulness rests in reality upon the judge’s assessment that the later statute contains the better disposition.

Id.

We agree. But what is at issue in the present case is exactly what was not at issue in West Virginia University Hospitals — “a contradictory disposition within the same enactment.”
Congress has consistently extolled the cost-effectiveness of prenatal care for the reason that it invariably costs more to treat the hardships of birth defects post-natally than it does to limit or totally prevent them in útero. By broadly funding prenatal care, Congress has rationally embraced the wisdom of preventive medicine. In construing Congress’ intent with respect to the alienage restriction, we cannot forget that OBRA ’86 was itself enacted as budget reduction legislation and, to further that goal, it explicitly expanded access to prenatal care by lifting the financial ceiling for optional Medicaid coverage to pregnant women. See, OBRA ’86, § 9401, slip op. at 1219. By reducing budgetary costs, the general exclusion of aliens from Medicaid, pursuant to the restriction, makes economic sense. Thus, it is consistent with the enactment’s goal. However, it makes no sense, and is wholly inconsistent with the Congress’ intentions, to preclude fetuses of alien mothers from receiving prenatal care. At the moment of their birth in this country, these children become United States citizens and will be eligible for Medicaid. See eligibility discussion at op. 1217-1218. As Congress was aware, at that point the medical neglect that these children suffered during their mothers’ pregnancies will come home to roost in the health care system, at exponentially higher costs. See op. at 1219. Thus, to apply the alien restriction of OBRA ’86 to fetuses would be internally inconsistent with the statute’s intended purpose. Nothing in West Virginia University Hospitals mandates that we do so.
In short, this is that “rare and exceptional circumstance” where the particular application of the Medicaid Act’s alienage restriction urged by the Secretary would fly in the face of legislative history, see Ardestani, 112 S.Ct. at 520; Ron Pair Enterprises, 489 U.S. at 242, 109 S.Ct. at 1031, and would create affirmative harms that Congress — through legislative endeavors over the past 10 years, including the specific statute at issue — has continually sought to alleviate. See Toibb, 111 S.Ct. at 2201. By recognizing that Congress, in its general alien restriction on Medicaid, did not intend to bar prenatal care for fetuses who in all likelihood will become citizens of this country, we do not undermine congressional intent as embodied in a broad statutory proscription. Rather, we define the proscription so as to give effect to clear congressional purpose. While our decision may be viewed as recognizing an exception to the OBRA ’86 alienage restriction, see Rose v. Rose, 481 U.S. 619, 634, 107 S.Ct. 2029, 2038, 95 L.Ed.2d 599 (1987) (discussed in depth supra, op. at 1215-1216), it may also be viewed as recognizing that the intent of that restriction pertains only to medical services for aliens, including alien mothers — not to services intended for the needed care of putative future United States citizens.
Contrary to the Secretary’s characterization, this construction of the law does not represent “judicial legislation” in derogation of the judicial function. As the Court made evident in Rose, it is precisely the judicial function to render an internally inconsistent statute meaningful — not based *1224upon what the judge thinks best, but upon what Congress clearly intended. We note that under these circumstances, it remains “emphatically the province and duty of the judicial department to say what the law is.” Marbury v. Madison, 5 U.S. (1 Cranch.) 137, 177, 2 L.Ed. 60 (1803).
Accordingly, we deny the Secretary’s petition for rehearing.